Name: Commission Regulation (EEC) No 2826/90 of 28 September 1990 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / 29 . 9. 90 Official Journal of the European Communities No L 268/69 COMMISSION REGULATION (EEC) No 2826/90 of 28 September 1990 fixing the sluice-gate prices and levies for poultrymeat Whereas the price of the quantity of feed grain required for the production of fowls does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 1678/90 should accordingly be maintained unchanged until 31 December 1990 for these products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat ^), as last amended by Regulation (EEC) No 3986/87 (4) ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 1678/90 0, last fixed for the period 1 July to 30 September 1990, they must be fixed anew for the period 1 October to 31 December 1990 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 April 1989 to 31 August 1990 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required for the production of poultry other than fowls varies by more than 3 % from that used for the preceding quarter ; whereas this variation must accordingly be taken into account in fixing sluice-gate prices for the period 1 October to 31 December 1990 ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since a new sluice-gate price is to be fixed for certain product ; changes in world market prices for feed grain must be taken into account in fixing the levies ; Whereas Commission Regulation (EEC) No 631 /86 of 28 February 1986 on the application of import levies on products from Portugal and amending Regulation (EEC) No 177/86 (*) suspended the application of import levies on poultrymeat products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other ; whereas that situation still pertains ; Whereas, by Council Regulations (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries Q and (EEC) 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT)(8), special import arrangements were introduced involving a reduction to 50 % in levies within the frame ­ work of fixed amounts or annual quotas, in particular for certain poultry meat products ; Whereas Council Regulation (EEC) No 3898/89 of 18 December 1989 applying generalized tariff preferences for 1990 in respect of certain agricultural products originating in developing countries (9) partially or totally suspends Common Tariff duties, in particular on certain poultry meat products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, ( ») OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 128, 11 . 5. 1989, p. 29. (3) OJ No L 282, 1 . 11 . 1975, p. 84. (6) OJ No L 60, 1 . 3 . 1.986, p. 11 . 0 OJ No L 383, 30. 12. 1989, p. 125 . (4) OJ No L 376, 31 . 12. 1987, p. 7 . M OJ No L 157, 22. 6. 1990, p . 11 . (8) OJ No L 84, 30 . 3 . 1990, p. 85. (') OJ No L 383, 30. 12. 1989, p . 90 . No L 268/70 Official Journal of the European Communities 29 . 9 . 90 HAS ADOPTED THIS REGULATION : Article 1 1 . In respect of the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75, the levies provided for in Article 3 thereof and the sluice-gate prices provided for in Article 7 thereof shall be as shown in the Annex hereto . 2 . However, in the case of products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding. 3 . For imports of products specified in paragraph 1 from Portugal, application of the levies specified in the Annex is suspended. Article 2 This Regulation shall enter into force on 1 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission 29. 9 . 90 Official Journal of the European Communities No L 268/71 ANNEX to the Commission Regulation of 28 September 1990 fixing the sluice-gate prices and levies for poultrymeat (') CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 0105 11 00 22,81 5,93 0105 19 10 100,44 19,70  0105 19 90 22,81 5,93  ECU/100 kg ECU/100 kg 0105 91 00 79,34 23,75 0105 99 10 90,30 ' 36,96  0105 99 20 116,00 37,18  0105 99 30 104,75 28,04  0105 99 50 121,73 38,79  0207 10 11 99,67 29,83  0207 10 15 113,34 33,93  0207 10 19 123,49 36,96  0207 10 31 149,64 40,06  020710 39 164,03 43,81  0207 10 51 106,23 43,49  0207 10 55 129,00 52,80  0207 10 59 143,33 58,67 (2)  0207 10 71 165,71 53,11  0207 10 79 156,99 56,37 (2)  0207 10 90 173,90 55,41  0207 21 10 113,34 33,93  0207 21 90 123,49 36,96  0207 22 10 149,64 40,06  0207 22 90 164,03 43,91  0207 23 1 1 129,00 52,80  0207 23 19 143,33 58,67 (2)  0207 23 51 165,71 53,11  0207 23 59 156,99 56,37 (2)  , 0207 23 90 173,90 55,41  0207 31 00 1 657,10 531,10 3 0 0207 39 1 1 291,38 99,50  0207 39 13 135,84 40,66  0207 39 15 93,97 31,01  0207 39 17 65,06 21,47  0207 39 21 187,01 55,98  0207 39 23 175,68 52,59  0207 39 25 289,14 95,42  0207 39 27 65,06 21,47  0207 39 31 314,24 84,13  * No L 268/72 Official Journal of the European Communities 29. 9. 90 CN code Sluice-gate price Levy Conventional rate of duty ECU/ 100 kg ECU/100 kg , % 0207 39 33 180,43 48,30  0207 39 35 93,97 31,01  0207 39 37 65,06 21,47  0207 39 41 239,42 64,10  0207 39 43 112,23 30,05  0207 39 45 202,01 54,08  0207 39 47 289,14 95,42  0207 39 51 65,06 21,47  0207 39 53 329,68 1 1 8,38 (2)  0207 39 55 291,38 99,50  0207 39 57 157,66 64,54  0207 39 61 172,69 62,01 (2)  0207 39 63 191,29 60,95  0207 39 65 93,97 31,01 0  0207 39 67 65,06 21,47 (2)  0207 39 71 235,49 84,56 (2)  0207 39 73 187,01 55,98  0207 39 75 227,64 81,74 (2)  0207 39 77 175,68 52,59  0207 39 81 200,20 76,43 (2) '  0207 39 83 289,14 95,42  0207 39 85 65,06 21,47  0207 39 90 166,26 54,87 10 0207 41 10 291,38 99,50  020741 11 135,84 40,66  0207 41 21 93,97 31,01  0207 41 31 65,06 21,47  0207 41 41 187,01 55,98  0207 41 51 175,68 52,59  0207 41 71 289,14 95,42  0207 41 90 65,06 21,47  0207 42 10 314,24 84,13  0207 4211 180,43 48,30  0207 42 21 93,97 31,01  0207 42 31 65,06 21,47  0207 42 41 239,42 64,10  0207 42 51 112,23 30,05  0207 42 59 202,01 54,08  0207 42 71 289,14 95,42  0207 42 90 65,06 21,47  0207 43 11 329,68 118,380  0207 43 15 291,38 99,50 '  0207 43 21 157,66 64,54  0207 43 23 172,69 62,01 (2)  29 . 9 . 90 Official Journal of the European Communities No L 268/73 CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/ 100 kg % 0207 43 25 191,29 60,95  0207 43 31 93,97 31,01 (2)  0207 43 41 65,06 21,47 0  0207 43 51 235,49 84,56 (2)  0207 43 53 187,01 55,98  0207 43 61 227,64 81,74 (2)  0207 43 63 175,68 52,59  0207 43 71 200,20 76,43 0  0207 43 81 289,14 95,42  0207 43 90 65,06 21,47  0207 50 10 1 657,10 531,10 3 0 0207 50 90 166,26 54,87 10 0209 00 90 144,57 47,71  0210 90 71 1 657,10 531,10 3 0210 90 79 166,26 54,87 10 1501 00 90 173,48 57,25 18 1602 31 11 299,28 80,12 17 1602 31 19 318,05 104,96 17 1602 31 30 173,48 57,25 17 1602 31 90 101,20 33,40 17 1602 39 11 286,62 99,26  1602 39 19 318,05 104,96 17 1602 39 30 173,48 57,25 17 1602 39 90 101,20 33,40 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP/OCT countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation . (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3899/89 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3898/89 are suspended and no levy is to be collected.